   Case 19-23468-CMG           Doc 12     Filed 09/16/19 Entered 09/16/19 12:49:33     Desc Main
                                         Document      Page 1 of 3

   DISTRICT OF NEW JERSEY
   UNITED STATES BANKRUPTCY COURT
   Caption in Compliance with D.N.J. LBR 9004-2(c)
   SCHILLER, KNAPP, LEFKOWITZ
   & HERTZEL LLP
   30 Montgomery Street, Suite 1205
   Jersey City, New Jersey 07302
   (518) 786-9069
   Joseph G. Devine, Jr., Esq. (ID #031072011)
   Attorneys for Bayview Loan Servicing, LLC

In Re:
                                                              Case No.: 19-23468-CMG
DAVID LEADBEATER AND ANGELA LEADBEATER,
                                                              Hearing Date:
                              Debtors.
                                                              Judge: Hon. Christine M. Gravelle

                                                              Chapter: 7


                    NOTICE OF CREDITOR'S MOTION FOR RELIEF FROM
                    AUTOMATIC STAY PURSUANT TO 11 U.S.C. §362(d)(1)

                                      HEARING DATE AND TIME:
                                      October 8, 2019 at 10:00 a.m.

                         ORAL ARGUMENT IS REQUESTED IN THE EVENT
                                OPPOSITION IS TIMELY FILED
TO:
David Leadbeater
500 East Main Street                                 United States Trustee
Apt. 127                                             One Newark Center
Tuckerton, NJ 08087                                  Suite 2100
                                                     Newark, New Jersey 07102
Angela Leadbeater
500 East Main Street                                 Barry R. Sharer
Apt. 127                                             Trustee
Tuckerton, NJ 08087                                  Sharer Petree Brotz & Snyder
                                                     1103 Laurel Oak Road
Kevin S. Quinlan, Esq.                               Suite 105B
Attorney for Debtors                                 Voorhees, NJ 08043
Kevin S. Quinlan, Esq.
207 West Main Street
Tuckerton, NJ 08087
   Case 19-23468-CMG           Doc 12     Filed 09/16/19 Entered 09/16/19 12:49:33              Desc Main
                                         Document      Page 2 of 3


        PLEASE TAKE NOTICE that on October 8, 2019 at 10:00 AM, or as soon thereafter as counsel

may be heard, Schiller, Knapp, Lefkowitz & Hertzel LLP, attorneys Bayview Loan Servicing, LLC

("Creditor"), shall move before the Honorable Christine M. Gravelle, United States Bankruptcy Judge, at

402 East State Street, Courtroom #3, Trenton, NJ 08608 Order pursuant to 11 U.S.C. §362(d)(1) granting

such Creditor relief from automatic stay for costs and disbursements of this action, and for such other and

further relief as to the Court may seem just and proper.

        PLEASE TAKE FURTHER NOTICE that in support of the Motion, the undersigned shall rely on

the accompanying Certification of Maria Ayala. A proposed form of Order is also being submitted. A

Memorandum of Law has not been submitted because the issues raised by the Motion are not

extraordinary or unusual necessitating the filing of legal briefs.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in the Motion

shall: (i) be in writing; (ii) specify with particularity the basis of the objection; and (iii) be filed with the

Clerk, at 402 East State Street, Courtroom #3, Trenton, NJ 08608 and simultaneously served on Creditor's

counsel, Schiller, Knapp, Lefkowitz & Hertzel LLP, 950 New Loudon Road, Latham, NY 12110

(Attention: Joseph G. Devine, Jr., Esq.) so as to be received no later than seven (7) days before the return

date set forth herein.

        PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and served, the

Motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and the relief requested

may be granted without a hearing.
   Case 19-23468-CMG         Doc 12     Filed 09/16/19 Entered 09/16/19 12:49:33        Desc Main
                                       Document      Page 3 of 3



       PLEASE TAKE FURTHER NOTICE that counsel hereby requests oral argument in accordance

with D.N.J. LBR 9013-1 (f) in the event opposition papers are timely filed.

DATED: September 16, 2019                         Bayview Loan Servicing, LLC

                                                  By Its Counsel
                                                  /s/ Joseph G. Devine Jr._
                                                 Joseph G. Devine, Jr., Esq. (ID #031072011)
                                                  SCHILLER, KNAPP,
                                                  LEFKOWITZ & HERTZEL, LLP
                                                  A LLP Formed in the State of New York
                                                  30 Montgomery Street, Suite 1205
                                                  Jersey City, New Jersey 07302
                                                  (518) 786-9069
                                                  E-Mail: JDevine@schillerknapp.com
